Citation Nr: 0020731	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  98-03 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, 12 Vet. App. 477, 485 (1999), 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) rejected the argument that 38 C.F.R. §§ 3.103(a), 
3.159(a); VA Adjudication Procedure Manual M21-1, Part III, 
para. 1.03(a) and Part IV, para. 2.10(f); and policies set 
forth in other VA documents require VA to assist the claimant 
in developing facts pertinent to the claim even though a 
well-grounded claim had not yet been submitted.  The Court 
concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, I see no 
basis upon which to comply with the representative's request 
in this regard.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for PTSD was denied in 
a previous Board decision, dated in January 1996.  

3.  The evidence received into the record since the January 
1996 decision was not previously of record, contains a 
diagnosis of PTSD that contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability.  

4.  Competent evidence has been received to show that the 
veteran has a current diagnosis of PTSD, has lay statements 
of stressors and has medical opinion suggesting a nexus 
between the veteran's current disability and his military 
service.  

5.  The evidence supports a finding that the veteran was 
engaged in combat service while serving in the 2nd Battalion, 
3rd Marine Division in Vietnam in 1966 and 1967.  

6.  The preponderance of the evidence fails to support a 
diagnosis of PTSD associated with a specific stressor 
incurred during the veteran's combat service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156(a), 3.303 (1999).

2.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); 
38 C.F.R. 3.303 (1999).  

3.  The preponderance of the evidence is against the claim 
for service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence.  

Service connection was previously denied for PTSD in a 
January 1996 Board decision.  The veteran attempted to reopen 
his claim for service connection in December 1996.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence to reopen his previously-denied claim.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge held that 38 C.F.R. §  
3.156(a), that merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim.".  In 
addition, the Federal Circuit Court it held that , stressed 
that under the regulation, new evidence that was unlikely to 
convince the Board to alter is previous decision could be 
material if that evidence "merely contribute[d] to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability" and provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
See Hodge v. West, supra.  Any interpretive doubt must be 
resolved in the veteran's favor.  Hodge v. West, supra.  

In the January 1996 decision, the Board reached the following 
findings of fact:  

1.  All relevant evidence necessary for 
an equitable adjudication of the 
veteran's claim has been obtained, and no 
further development is required.  

2.  An acquired psychiatric disorder was 
not present in service or within one year 
thereafter.  

3.  There is no competent medical 
evidence establishing a valid diagnosis 
of PTSD and the evidence establishes that 
the veteran does not have this disorder.  

One these bases, the Board reached the following conclusion 
of law:  

An acquired psychiatric disorder, PTSD 
was not incurred in or aggravated by 
active service, and a psychosis may not 
be presumed t (sic) have incurred in 
service.  38 U.S.C. §§ 1101, 1110, 1112, 
1113, (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (1994).  

The prior Board noted that the evidence then of record 
consisted of the veteran's service medical records that 
showed no evidence of psychiatric disorder, and post service 
treatment records showing the earliest manifestations of 
psychiatric disability in the early 1980s, more than 10 years 
following his military service.  The veteran's private 
physician diagnosed PTSD in August 1989.  The diagnosis of 
PTSD was later rejected by VA examiners in July 1994.  

The veteran attempted to reopen his claim for service 
connection in December 1996.  The question before the Board 
is the limited question of whether the veteran has submitted 
new and material evidence to reopen his previously-denied 
claim.  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108, 7104 
(West 1991); 38 C.F.R. § 3.104 (1999).  

In the veteran's case, the RO, in essence, appeared to reopen 
the veteran's claim for service connection, as it  reviewed 
the merits of veteran's claim and weighed the evidence, as 
reflected in the February 20, 1999 supplemental statement of 
the case.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed the provisions of 38 U.S.C.A. §§ 5108 and 7104 
to require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate and issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
The Board agrees with RO's action.  New and material evidence 
has been received to reopen the claim for service connection 
for PTSD.  The October 1998 report of private psychiatric 
evaluation shows that the veteran had a diagnosis of PTSD.  
This evidence is new, inasmuch as it was not previously of 
record.  In addition, it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability and provides a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability.  Hodge, supra.

Well-grounded claim.  

The next inquiry pertains to whether or not the veteran's 
claim for service connection is well grounded.  The law 
requires that a claimant shall have the burden of submitting 
a claim that is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The VA benefits system requires more than just an 
allegation of entitlement.  A claimant must submit supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Although the claim 
need not be conclusive, the statute requires the claim to be 
accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that a PTSD claim is well grounded where the 
veteran has "submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability". Patton v. West, 12 Vet. App. 272, 276 
(1999), citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997); Gaines v. West, 11 Vet. App. 353, 357 (1998); .  
These criteria have been satisfied in the instant case.  

I note that the veteran has presented a well-grounded claim 
under these criteria.  He satisfies the initial criterion for 
establishing a well-grounded claim, as there is evidence of 
current disability.  The veteran's private medical records 
contain a diagnosis of PTSD.  Also, the veteran has described 
various stressful encounters with the enemy and the dead.  
Finally, the private medical evidence suggests that there is 
a nexus between current disability and the veteran's service.  
The Court has held that a veteran's claim is well grounded 
where there is competent evidence of current seizure 
disorder, episodes of headaches in service and a "possible" 
link between seizure disorder and the headaches.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1998).  In the veteran's case, 
inasmuch as there is evidence of current disability, the 
treatment in service and the indication of a possible nexus, 
I find that the veteran has presented a plausible claim for 
service connection for PTSD.  

Merits.  

Even though the Board concludes that the veteran has 
presented a well-grounded claim for service connection for 
PTSD, a grant of benefits on the merits requires the 
following elements:  1) a current, clear medical diagnosis of 
PTSD, which is presumed to include both the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed 
inservice stressor; 2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor. 
38 C.F.R. § 3.304(f) (1996); Gaines v. West, 11 Vet. App. 
353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

Section 3.304(f) was amended in June 1999, effective from 
March 7, 1997, in response to the Court's decision in Cohen, 
as follows:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in- 
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

In essence, under either the former or the current 38 C.F.R. 
§ 3.304(f), it must first be determined whether or not the 
veteran served in combat.  Then, if the veteran has been in 
combat, it must be determined whether the claimed inservice 
stressors are consistent with the circumstances, hardships, 
or conditions of the combat in which he participated.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Turning to the question of whether a veteran engaged in 
combat with the enemy, I note that this is a crucial factor 
in determining a veteran's entitlement as the outcome of this 
inquiry has a significant impact on the evidentiary 
requirement needed for a veteran to prevail in a given case.  
If a veteran did engage in combat with the enemy he is 
entitled to have his to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the BVA finds 
by clear and convincing evidence that a particular asserted 
stressful event did not occur.  Gaines, at 357.  

Although the veteran's lay testimony as to in-service 
stressors suffices to well ground his claim, with respect to 
an adjudication on the merits, if the claimed stressor is not 
combat related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence, Id.  

The Court has also stated that a determination of combat 
status is to be made on the basis of the evidence of record, 
and that 38 U.S.C.A. § 1154(b) itself does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat.  Id, 358.  The Court has also held that combat status 
may be determined through the receipt of certain recognized 
military citations or other supportive evidence. Gaines, at 
359 (citing West v. Brown, 7 Vet. App, 70 (1994)).   The 
phrase "other supportive evidence" serves to provide an 
almost unlimited field of potential evidence to be used to 
"support" a determination of combat status.  Id.  

In the veteran's case, service personnel records verify his 
reports that he participated in combat.  The veteran was the 
recipient of the Combat Action Ribbon and participated in 
numerous campaigns and operations while in Vietnam from May 
1967 to November 1967.  Additional evidence including unit 
history reflects the 2nd Battalion, 3rd Marine Division, to 
which the veteran was assigned, was engaged in combat with 
the enemy from the end of 1966 to the end of 1967.  

However, the major deficiency in the veteran's case is with 
respect to the first requirement under 38 C.F.R. § 3.304(f)-
the medical diagnosis of PTSD.  Despite clinical evidence 
containing a diagnosis of PTSD, the more probative medical 
evidence does not support a diagnosis of PTSD.  The Board 
finds the more probative medical evidence to be the reports 
of VA psychiatric examinations in December 1989, July 1994 
and in December 1998.  On each of the occasions, the 
veteran's claims file and medical record were reviewed, and 
on each of these occasions, it was concluded that he did not 
fulfill the diagnostic criteria for PTSD.  A report of 
psychological evaluation and a social field report were 
included in the claims file.

I note that the report of private psychiatric evaluation, 
dated in October 1998, shows that the veteran was diagnosed 
with PTSD.  However, this report does not contain medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor.  
There is another report of private psychiatric evaluation in 
August 1989 which shows a diagnosis of PTSD, but does not 
reflect that the complete clinical record was reviewed.

Moreover, there are other medical records compiled earlier 
that do not support a diagnosis of PTSD.  For example, 
various diagnoses including schizophrenic disorder, with 
prominent depressive features and dysthymic disorder with 
anxiety features were recorded in 1987.  In the following 
year, the veteran was found to have schizo-affective 
disorder, schizophrenia, active and borderline personality 
disorder, as well as chronic schizophrenia, undifferentiated 
type.  

For reasons set forth previously, the Board finds the reports 
of VA psychiatric examinations to be the more probative 
evidence with respect to the proper psychiatric diagnosis.  
These reports do not show that the veteran suffers from PTSD.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for PTSD.  

In reaching this determination I recognize that this issues 
are being disposed of in a manner that differs from that used 
by the RO.  I have considered whether the veteran has been 
given adequate notice to respond, and if not, whether he has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this case, although the RO reopened the claim 
for service connection for PTSD, it continued to deny them on 
their merits.  The RO did not address the intervening matter 
of well-groundedness.  Nevertheless, a remand is not required 
in those situations where doing so would result in the 
imposition of unnecessary burdens on the Board without the 
possibility of any benefits flowing to the appellant.  See 
Winters v. West, 12 Vet. App. 203 (1999).  In the instant 
case, the Board determined that the claim was indeed well 
grounded, and as a consequence reached the merits of the 
case.  Furthermore, the ultimate outcome on the merits is not 
favorable.  Consequently, the veteran is not prejudiced by 
the RO's failure to examine the question of well-
groundedness.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD and the claim is 
denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

